

115 HR 4449 IH: To designate the Federal building and United States courthouse located at 200 West 2nd Street in Dayton, Ohio, as the “Walter H. Rice Federal Building and United States Courthouse”.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4449IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Turner introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the Federal building and United States courthouse located at 200 West 2nd Street in
			 Dayton, Ohio, as the Walter H. Rice Federal Building and United States Courthouse.
	
 1.DesignationThe Federal building and United States courthouse located at 200 West 2nd Street in Dayton, Ohio, shall be known and designated as the Walter H. Rice Federal Building and United States Courthouse.
 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in section 1 shall be deemed to be a reference to the Walter H. Rice Federal Building and United States Courthouse.
		